The plaintiff in error, Pete Little, was convicted in the county court of Carter county on a charge that he did unlawfully transport six sacks of beer and one sack of whisky from a point near Dundee, Carter county, to a point one mile and a half southwest of Dundee, and his punishment was fixed at 30 days' imprisonment and a fine of $50. From the judgment rendered on the verdict, he appealed by filing in this court, on July 27th, a petition in error with case-made.
No brief has been filed nor oral argument made. For this reason the Attorney General has filed a motion to affirm the judgment. An examination of the record discloses that the appeal is without merit.
The judgment is therefore affirmed. Mandate forthwith.